Accepting the facts as found by the majority, I am unable to concur in its conclusions. There is here no question of infidelity to clients or general unfitness to practice law. If Mr. Kienstra had been promptly proceeded against for his acts, on the complaint of the injured party, or at the instance of the court whose decree he disregarded and violated, his punishment would have been mild, indeed, as compared with that which is now inflicted.
To take away from a man of Mr. Kienstra's age the right, for all time, to practice the profession which he has followed all his life, and which is his only means of livelihood, seems to me to be far more serious than a prison sentence.
His offense is inexcusable and of a nature to demand severe censure and adequate punishment, even though the person chiefly injured has not complained; but even so, in my judgment, considering Mr. Kienstra's age and his financial condition, his public condemnation by this court and a suspension from practice for one year, would be as far as we can go without destroying him utterly.
I therefore dissent from the judgment of disbarment.
MAIN, and BEALS, JJ., concur with TOLMAN, J. *Page 430